 Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.1 Page 1 of 15


 1 AHMAD LAW GROUP
   Khalil Ahmad, SBN # 131819
 2 990 Highland Drive, #1 04-B
   Solana Beach, CA 92075
 3 Phone: (858) 481-5606
   Fax: (858)481-7379
 4 Ernail:Khalil@ahmadlawgroup.com

 5
     Attorney for Plaintiff RANJEET A CHEEMA
 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

1I
     RANJEETA CHEEMA                                )      Case No.:     '19CV0422 WQHBLM
12                                                  )
                               Plaintiff,           )      COMPLAINT AGAINST UNITED STATE
                                                           CITIZENSHIP AND IMMIGRATION
13                                                  )      SERVICE DECISION DENYING
            vs.                                     )      ADJUSTMENT OF STATUS AS A
14                                                  )      PERMANENT RESIDENT.
     UNITED STATES CITIZENSHIP AND                  )
15   IMMIGRATION SERVICES, Secretary Kirstjen )
     Nielsen, Department of Homeland Security, L.   )
16   Francis Cissna, Director USCIS, Melissa Maxim, )
     Director San Diego Field Office, USCIS.        )
17                                                  )
                                                    )
]8                             Defendants.          )
                                                    )
19                                                  )

20

21

22
         Plaintiff RANJEETA CHEEMA alleges that:
23
          1. Plaintiff is a resident of the County of San Diego, California.
24

25
                                          I. RELATED ACTIONS
26

27
          2. There are no related actions pending in this or any other federal court.
28

                                                - 1-
               COMP LAINT AGAINST USCIS DECISION OF DENIAL OF ADJUSTMENT OF STATUS
     Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.2 Page 2 of 15


                                                  II. JURISDICTION

     2         2. Jurisdiction is based on 28 USC § 1331 and Administrative Procedure Act 5 U.S.C. §§702-

     3    706. Plaintiff filed for adjustment of status based on her marriage to KSHITIJ MOHAN

     4    CHATURVEDI who was the beneficiary of an employment based immigrant visa. Plaintiff's

     5    application for adjustment of status was denied by the Defendants. Plaintiff filed a motion to reopen

     6    with the Administrative Appeal Office of the United States Citizenship and Immigration Service

     7    (AAO) which was also denied (attached here as Exhibit "A"). Under the Immigration & Nationality

     8    Act (INA), Plaintiff has no further recourse to administrative action hence this complaint in the

     9    Federal District Court invoking the federal question jurisdiction. Based on the facts in the

 10       allegations below, judicial review is not barred by 8 USC§ 1252(a)(2)(B).

 11

12                                                   JII.VENUE

13             3. Venue is proper in this court under 28 USC 13 91 (e) since the Defendants reside here and

14       substantial events, actions and omissions took place within San Diego County.

15

16                                         IV.STATEMENTOFFACTS

17             4. Plaintiff got married to KSHITIJ MOHAN CHATURVEDI (Husband) in India on August

18       18, 2015. Husband was working for an employer in San Diego on a H-1B visa. Plaintiff got H-4

19 nonimmigrant visa and arrived here to join her husband on September 5, 2015. The Husband ' s

20       employer had filed a petition for his immigrant visa. Once it was approved he filed for adjustment

21       of status Form I-485. Plaintiff filed her I-485 application as a derivative beneficiary. After two

22       interviews and a request for evidence from USCIS, her application was denied. The basis for this

23       denial was a prior marriage that had not been dissolved according to the defendants. Plaintiff was

24       asked to produce proof of annulment of marriage. She filed for annulment in the Superior Court of

25       California, San Diego. She also filed a motion to re-open with the USCIS.

26           5. The background of this situation is that the Plaintiffhad married a person .named NAVREET

27       VAIDWAN on June 21 , 2003 in Canada. The marriage ended in a divorce on March 27, 2005. She

28       returned to India. V AIDWAN went over to India and convinced her to re-marry him. They got

                                                   - 2-
                   COMPLAINT AGAINST USCIS DECISION OF DENIAL OF ADJUSTMENT OF STATUS
     Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.3 Page 3 of 15


          married a second time in India on November 16, 2005.           Only a few days after the marriage,

     2    V AIDWAN disappeared without leaving any trace of his whereabouts. All efforts to trace him

     3 through his family and friends produced no result. It was obvious that he had committed a fraud but

     4 the plaintiff kept on looking for him. She knew that V AIDWAN had trapped her in a fraudulent

     5 marriage in order to prevent her from re-marrying. She consulted with some lawyers who said under

     6    Indian law getting a default divorce is extremely cumbersome and time consuming. She waited

     7 several more years.

     8         6. Finally, after waiting for more than eight years she consulted with two lawyers in India as to

     9 how she could terminate the second marriage and proceed with her life. She was advised that under

 10 the Indian law if a person was missing for seven years or more he or she was legally presumed

 1I       dead. They told her she was free to marry again. Based on this advice she married her current

 12 husband on August 15, 2015. The legal advice is attached as Exhibit "B".

 I3            7. During the proceedings for the annulment of marriage V AIDWAN made an appearance in

 I 4 court by telephone and denied having married the Plaintiff a second time. After considering the

15 evidence on record and the parties' statements in court the Superior Court ordered annulment of

16 marriage based on fraud. (Exhibit "C"). This order of annulment was submitted as supplementary

17 evidence for the motion to re-open. However, the USCIS denied the motion to re-open on January

18       9, 2019.

19             8. This decision of denial of the original I-485 application as well as the motion to re-open is

20 an abuse of discretion and is therefore subject to judicial review. Under the Administrative

21       Procedure Act (AP A) §704 District Courts have exercised jurisdiction on numerous agency

22       decisions where immigration relief was denied. (Byrnes v. Beers, Civil Complaint No. 13-6953,

23       United States District Court of the Eastern District of Pennsylvania, 2014) Although in that case the

24 Court had granted US CIS's motion for summary judgment on the grounds that it did not take the

25       denial decision arbitrarily or capriciously because of the plaintiffs two prior conviction for

26 possession of marijuana. However the case is illustrative of the fact that the District Court has

27 jurisdiction in the matter. Here the facts are very different. The USCIS decision to not consider the

28       annulment decree as there being no legally valid marriage with V AIDWAN at any time, is an abuse

                                                     -3-
                    COMPLAINT AGAINST US CIS DECISION OF DENIAL OF ADJUSTMENT OF STATUS
     Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.4 Page 4 of 15


        of discretion. While a simple denial of r-485 application may arguably be discretionary, a denial

     2 based on a refusal to accept a decision entered by the Superior Court of California does not give the

     3 Agency any unreviewable power to accept or not accept such a court order. On appeal, in removal

     4 cases, the Board of Immigration Appeals (BIA) has held in numerous cases that retroactivity of an

     5 annulment decree will be applied where to do so would bring about a more just result, Matter of

     6 Astorga, Interim Decision 2711 (BIA 1979). It distinguished cases where the entry in the United

     7 States was based on a fraudulent assertion ofbeing unmanied, which is not the case here. It is clear

     8 from the BrA's holding that not applying an annulment decision retroactively is not an automatic

     9 outcome in every case and each case should be examined in light of the decision in Matter of

 10 Astorga. The Agency' s action in this case has been arbitrary and capricious and an abuse of

 11     discretion on its face. Plaintiff has no other recourse for relief hence the District Court must exercise

 12 jurisdiction and set the Agency's decision aside.

 13          9. Moreover, plaintiff was lawfully present in the United States at the time she filed her I-485

 14 adjustment of status application and she neither made a fraudulent assertion nor concealed any facts

15 of her case. This fact has been acknowledged in the denial decision of the users.

16          10. Plaintiff has a one-year old U.S. born daughter from her current maniage and a denial

17 decision will tear the family apart with no known benefit to the United States. At the same time

18     allowing her to adjust status would result in continuing family unity of a legal permanent resident

19 and U.S. citizen child. It will also allow the plaintiff to stay and work here and contribute to the

20 United States economy and pay taxes. The decision to allow her to stay and adjust status as a

21     permanent resident will bring about a "more just result".

22          11. During her interview for the r-485 application the Plaintiff was asked to produce a decree

23 of annulment of her second maniage to V AID WAN after which she would be granted her

24 application. When she actually went through the time and expense of the court proceedings and

25 submitted the decree of annulment users ignored the court's order and reasoned that at the time

26 she filed the adjustment of status application she was manied to V ArDWAN and not legally

27 manied to her current husband. This is contrary to the evidence on record. It disregarded the fact

28

                                                 - 4-
                 COMPLAINT AGAINST US CIS DECISION OF DENIAL OF ADmSTMENT OF STATUS
 Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.5 Page 5 of 15


 1 that an annulment of marriage reverts the parties to their original position of being single from the

 2 beginning.
 3        12. The USCIS usually exercises extreme care in considering a marriage as being valid      for

 4   immigration purposes. Here it as assuming that an annulled marriage was actually valid when the

 5 plaintiff applied for adjustment of status.

 6
 7                                      V. REQUEST FOR RELIEF

 8        12. Plaintiff requests that this Court assume jurisdiction pursuant to 28 USC § 1331 and

 9 Administrative Procedure Act 5 U.S.C. §§ 702-706 and set aside the decision of denial of her I-485

10 application as an abuse of discretion and being arbitrary, capricious, an abuse of discretion and

11 otherwise not in accordance with the law, allowing her to adjust her status as a permanent resident.

12   Respectfully prayed,

13

14 DATED: March 4, 2019
                                                                   Sd/Kha]j) Ahmad
15
                                                                  Attorney for RANJEETA CHEEMA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 5-
                COMPLAINT AGAINST USCJS DECISION OF DENIAL OF ADJUSTMENT OF STATUS
Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.6 Page 6 of 15


                                                     EXHIBIT "A"
  Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.7 Page 7 of 15

                                                                                   U.S. Department or Homeland Security
                                                                                                   San Otego Fteld O ffice
                                                                                                        I J25 Fr ont Street
                                                                                                    San Otego. C A 92101

                                                                                           U.S. Citizenship
                                                                                           and Immigration
                                                                                           Services




     JAN 0 9 2019
 Ranjeeta Cheema                                                    File Number: 206343433
 4627 Torrey Circle, APT P207                                       Receipt Number: MSC1891704845
 San Diego, CA 92130


                                                 DECISION

 U.S. Citizenship and Immigration Services (USCIS) received your Form 1-2908, Notice of Appeal or
 Motion in response to the denial of your Form f-485, Application to Register Permanent Residence or
 Adjust Status. As required by Title 8 Code of Federal Regulations (8 CFR) section 103 .5(a), USCIS is
 notif)ling you that the following action will be taken:

DISCUSSION: This is a motion filed by the applicant, to review the decision of August 09, 2018. That
application was denied for reasons set forth in the decision. On September 10, 2018, you filed Form 1-
2908. Notice of Appeal or Motion.

 CONCLUSION: A review of the record indicates that the previous decision was based on the correct
 application of the law. You filed your application for adjustment of status based on your eligibility under
 section 245 of the Immigration and Nationality Act (INA) that your spouse applied for adjustment of
 status or was granted lawful permanent residence in an immigrant visa category that allows derivative
status for spouses and children. In general, pursuant to 8 CFR I 03 .2(b)( I), a derivative applicant must
have the requisite relationship to the principal both at the time of filing the adjustment application and at
the time of final adjustment. Your marriage to Navreet Vaidwan was still valid at your time of filing the 1-
485 application. You did not nullifY the marriage between you and Navreet Vaidwan until September 19,
2018. Therefore, yo u are not qualified to adjust status using Kshitij Mohan Chaturvedi's petition because
you were not legally married to him at the time of filing the J-485 application. Furthermore, instructions
on the 1-2908 request all evidence be sent at the time of filing. You filed the I-290B showing you were in
the process of having your marriage nullified. Att the time of filing the 1-2908 you were still legally
married to Navreet Vaidwan and not the petitioner Kshitij Mohan Chaturvedi. You then sent additional
evidence on September 25, 2018 demonstrating your marriage to Navreet Vaidwan was nullified. You
frivolously used the 1-2908 form as a means to keep your f-485 form pending until you could finall y
nullifY your marriage on September 19, 2018.

The Agency has determined that a reversal of the previous decision is not warranted. Therefore, pursuant
to the provis ions of Title 8, Code of Federal Regulations, part 103 .5(a)(5)(ii) the Agency denies your
motion to re-open the proceedings.

ORDERED: It is ordered that the prior decision of the Director hereby stands.
The evidence of record shows that when you filed your application, you were lawfully present in the
United States as a H4 nonimmigrant. Your period of admission as a H4 nonimmigrant has expired. You
 Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.8 Page 8 of 15

are not authorized to remain in the United States and should make arrangements to depart as soon as
possible. Fai lure to depart may resu lt in you being found ineligible for immigration benefits and
inadmissible to the U nited States in the future. See section 2 12(a)(9)(8 ) of the TNA.




Sincerely,


           ' . -?
   .' '   { \   . '-
Me lissa Maxim
Field Office Director




cc: Khalil Ahmad
   990 Highland Drive STE I 048
   Solana Beach , CA 92075
Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.9 Page 9 of 15


                                                     EXHIBIT "B"
                             LEGA 1SOL
Case 3:19-cv-00422-WQH-BLM Document  Filed 03/04/19 PageID.10 Page 10 of 15
                  ADVOCATES, CONSULTANTS AND SOLICITORS
ADVOCATE                             <)-JOC"'fJo-

S. A. HIRKERJ



                                  tf
                                                                 Chambers
                                                                  # 6,Aziz Manzi!,
                                                                 Main Road, Palace Guttahalli,
                                                                 Bangalore - 560 003


Ref. No.                                                     Date: 26-12-2017



                            To Whom It May Concern

       I Met Ranjeeta Cheema in New Delhi, India on April! st, 2013

After learning all the facts from her and after considering these facts and in view
of the Evidence act of Indian 1872, Section 108 provisions for such a situation, I
advised her that her husband may be presumed dead and her marriage terminated
on January pt, 2013. She was free to marry anyone she wished to marry after
January Pt, 20 13.                            ·




                                                                     ATTESTE D BY ME
                                                         I                                                                   •


                                                         ~ v. . '')
                                                                 . - ..                            [1 · •.
                                                                                                I. .                     /l ,) ·•r .                I I
                                                                                                                                                           -·u ·~
                                                             -              .               .   \. •         . •         1          :-_.
                                                                        1
                                                                            ''""
                                                                   N:,_ , -·, .
                                                                                        '
                                                                                                I   .
                                                                                                              •' . .':
                                                                                                                    •    :
                                                                                                                             .     ,• t
                                                                                                                                            .
                                                                                                                                            t
                                                                                                                                                      .
                                                        "'4ear       ~.f"j                  •       "-'. '         ••   .~~r : , .·· ,i :       . .· ·•
                                                                     "-·\ . J"f ~·) #       ,   ~J '                •                               • ..

                                                                 ~ajaj i n a•.. ~,- ~ .. '-'. . · · ·:. .~ .. -. ;·: : ..,nplto
                                                                                    .. .... . ., , ,q j \ . ":"  .  ,.. ,·, 10
                                                    I                c P. If lU., - · •                                                         v
 Dalip
Case      Kumar Ja •• l
     3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.11 Page 11 of 15

 Advocate Punjab, Haryana & Chandigarh H.N0.578 Sec 41 A Chandigarh




           I m€ t aan::Jaet8 Cbeem& .l.D   I~ e\'1'   l;elh1, l nw. a on
          )laren 25th, 2013.

           Af 'b'!r learning &ll Ule facts fr om nero snd a 1 te r
           eonsiclaring Ulese .tacts and in view o ! t h e ~. vj rlenf'P
           Act of India 1S72, section 108, Provisions for su~
           a s1 tua tion, I adv1 se d her ttH~·t her h usb~ nd m~'~ y be


           she Wished   to merry.
Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.12 Page 12 of 15


                                                      EXHIBIT "C"
          Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.13 Page 13 of FL-190
                                                                                    15
         ATIORNEY OR PARTY WITHOUT ATIORNEY (Name. State Bar numbor, Bnd address):
                                                                                                                             FOR COURT USE ONLY
       Khalil Ahmad, SBN 131819
     -AHMAD LAW GROUP
       990 Highland Drive, #104B
       Solana Beach, CA 92075
               TELEPHONE NO · (858) 481-5606      FA:X NO. (OptiOnal) (858) 481-73 79
                                                                                                                 F c·!~,k ~· :~- ~.f1 ..:0 .l(·:~~j-:'l f
                                                                                                                                                                 F.
                                                                                                                                                            ;,_:(I ~;I
                                                                                                                                                                         D
     e-MAIL ADDREss (Optional). khal il@ahmadlawgroup. com
        ATIORNev FOR (Namo): Petitioner RANJEET A CHEEMA                                                                SEP           19 2[JJ8
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                                                                                                                 By G ESTF/N) ~ -.
            s TREET ADDRess: 1100 Union Street, 4th Floor                                                                                ~-         U c r:UI}·
            MAILING ADDRess: II 00 Union Street, 4th Floor

           crrv AND ZIP cooe San Diego, CA 92 10 I

                BRANCHNAME: CENTRAL DIVISION

               PETITIONER:          RANJEETA CHEEMA
             RESPONDENT:            NA VREET vAIDWAN
                                                                                                              CASE NUMBER·
                                      NOTICE OF ENTRY OF JUDGMENT                                                            17FL013800C

    You are notified that the following judgment was entered on (date):
    1.   D     Dissolution
                                                                                              SEP 1 9 2018
  2.     D     Dissolution-status only
  3.     D     Dissolution-reserving jurisdiction over termination of marital status or domestic partnership
  4.     D     Legal separation
  5.     0     Nullity
 6.      D     Parent-child relationship
 7.      D     Judgment on reserved issues
 8.      D     Other (specify):


 Date:               S£P 1 9 2018                                                Cle.X. by           ~ /j_/                                                              , Deputy
                                                                                                                             B. Estrada
                                      -NOTICE TO ATTORNEY OF RECORD OR PARTY WITHOUT ATTORNEY-

 Under the provisions of Code of Civil Procedure section 1952, if no appeal is filed the court may order the exhibits destroyed or
 otherwise disposed of after 60 days from the expiration of the appeal time.

                              STATEMENT IN THIS BOX APPLIES ONLY TO JUDGM ~LUTION
     Effective date of termination of marital or domestic partnership status (specify): ~- '
     WARNING: Neither party may remarry or enter Into a new domestic partnership until the effectlv~t date of the termination
     of marital or domestic partnership status, as shown In this box.

                                                             CLERK'S CERTIFICATE OF MAILING
I certify that I am not a party to this cause and that a tnue copy of the Notice of Entry of Judgment was mailed first class, postage
fully prepaid, in a sealed envelope addressed as shown below, and that the notice was mailed
at (place):       SAN DIEGO                                                   , Califomia,    on (date):   SEP 1 9 2018
Date:             SEP 1 9 2018                                                       Clerk,   by,~            __        _.B. _ ._E. . .,st. _r~:. ·,_'-=.J_.             Deputy

/KhalirJ...~~c;t,'f~q~ofpetitlonerorpetitioner'sattorney                I                     ~                                                                                l
990 Highland Drive, #104B                                                                NAVREET VAIDWAN
Solana Beach. CA 92075                                                                   10 APPLECREST CT.
                                                                                         BRAMPTON, ONTARIO L6P2S6
L                                                                       _j                                                                                                     J
Form Adopled lor Mandatoty Use                                NOTICE OF ENTRY OF JUDGMENT                                         Fam•lyCode, §§ 2338. 7636.7637
  Jud•cial Council of Ca!ifornt a                                                                                                                       www       courtrnfo.ca gov
 FL-190 (Rev January 1. 2005)                     (Family Law-Uniform Parentage-Custody and Support)
           Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.14 Page 14 of 15
                                                                                                                                                            FL-180
      ATTORNEY OR PARTY WITHOUT A ITORNEY (Na me, Stare Bar number. atld address)                                                FOR COURT USE ONLY
    Khalil Ahmad, SBN 131819
    AHMAD LAW GROUP
    990 Highland Drive, #1 048, Solana Beach, CA 92075
           TELEPHONE NO (858) 481-5606        FAX NO (Optional)" (858) 481-7379
  E-MAIL ADDRESS (Optional) khalil@ahmadlawgroup

     ATTORNEY FOR (Name) Petitioner RANJEETA CHEEMA                                                                                SEP 19 2018
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF
            sTREET ADDREss:       1100 Union Street, 4th Floor                                                             By G E.STF{ADA Dcpury
            MAILING ADDRess.      1100 Union Street, 4th Floor
            CITYANDZJPCODE:       San Diego, CA 92101
               BRANCH NAME:       CENTRAL DIVISION
      MARRIAGE OR PARTNERSHIP OF
              PETITIONER:         RANJEETA CHEEMA
            RESPONDENT:           NA VREET VAID WAN
                                                   JUDGMENT                                                       CASE NUMBER:

       CJ       DISSOLUTION                   CJ
                                            LEGAL SEPARATION               [ l ] NULLITY
                                                                                                                                 17FLO 13800C
                CZJ  Status only
                D    Reserving jurisdiction over termination of marital or domestic
                     partnership status
            D Judgment on reserved issues
       Date marital or domestic partnership status ends:

 1.    CJ       This judgment        CJ     contains personal conduct restraining orders           CJ     modifies existing restraining orders.
               The restraining orders are contained on page(s)                      of the attachment. They expire on (date):

 2. This proceeding was heard as follows:                m
                                                     Default or uncontested D     By declaration under Family Code section 2336
       0  Contested               CJ
                             Agreement in court '1.
    a. Date: _~                        Dept.; ~1'{) :.J
                                  1 9 2018                                  Room:
    b. Judicial officer (name): Daniei F. Link                                                 D
                                                                                  Temporary judge
    c.      CZJ
             Petitioner present in court                   W Attorney present in court (name):                 Khalil Ahmad
    d.      CZJ
             Respondent present ift..eetlrtlll'tt            pn0l1e
                                                           D Attorney present in court (name):
    e. c::J Claimant present in court (name):                                                  CJ
                                                                                  Attorney present in court (name):
    f.      CJ
             Other (specify name):

3. The court acquired jurisdiction of the respondent on (date):                     7 -/ q-/ ~     @
       a.   CZJ     The respondent was served with process.
       b.   0       The respondent appeared.

THE COURT ORDERS, GOOD CAUSE APPEARING
4 . a.      CJ     J udgment of dissolution is entered. Marital or domestic partnership status is terminated and the parties are restored to the
                   status of single persons
                   (1) D       on (specify date):
                   {2) D       on a date to be determined on noticed motion of either party or on stipulation.
      b.    CJ     Judgment of legal separation is entered.
      c.    m      Judgment of nullity is entered. The parties are declared to be single persons on the ground of (specify):
                                                                             Fraud in inducing marriage
      d.    CJ    This judgment will be entered nunc pro tunc as of (date):
      e.    CJ    Judgment on reserved issues.
      f. The      D petitioner's          CJ respondent's former name is restored to (specify):
      g. D        Jurisdiction is reserved over all other issues, and all present orders remain in effect except as provided below.
      h.    CJ    This judgment contains provisions for child support or family support. Each party must complete and file with th e court a
                  Child Support Case Registry Form (form FL-191) within 10 days of !he date of this judgment. The parents must notify the
                  court of any change in the information submitted within 10 days of the change, by filing an updated form . The Notice
                  of Rights and Responsibilities-Health-Care Costs and Reimbursement Procedures and Information Sheet on Changing a
                  Child Support Order(form FL-192) is attached.                                                                       Pa e1 of 2
Form Adopted for Mandatory USe                                                                                                           Fa mily Code. ~ 2024. 2340,
  Jodtciaf Council or Galifomia
                                                                         JUDGMENT                                                                        2343, 2346
  FL-180 [Rev July 1. 20121                                              (Family Law)                                                              www covrts ca qov
           Case 3:19-cv-00422-WQH-BLM Document 1 Filed 03/04/19 PageID.15 Page 15 of Fl-180
                                                                                     15
      CASE NAME (Last name, first name of each party):                                                   CASE NUMBER·


   1-
                                           CHEEMA v. VAIDWAN                                                              17FLO 13 800C

   4. i.     0        The children of this marriage or domestic partnership are:
                      (1)   CJ    Name                                          Birthdate




                      (2)   CJ   Parentage is established for children of this relationship born prior to the marriage or domestic partnership
        i. D          Child custody and visitation (parenting time) are ordered as set forth in the attached
                      (1)   CJ   Settlement agreement, stipulation for judgment, or other written agreement which contains the information
                                 required by Family Code section 3048(a).
                      (2)   CJ   Child Custody and Visitation Order Attachment (form FL-341).
                      (3)   CJ   Stipulation and Order for Custody and/or Visitation of Children (form FL-355 ).
                      (4)   CJ   Previously established in another case. Case number:                    Court:
        k.O           Child support is ordered as set forth in the attached
                     (1)    D    Settlement agreement, stipulation for judgment, or other written agreement which contains the declarations
                                 required by Family Code section 4065(a).
                     (2)    D    Child Support Information and Order Attachment (form FL-342).
                     (3l    D    Stipulation to Establish or Modify Child Support and Order (form FL-350).
                     (4)    D    Previously established in another case. Case number:                        Court:
      1.0            Spousal, domestic partner, or family support is ordered:
                     (1)    CJ   Reserved for future determination as relates to     D      petitioner   D            respondent
                     (2)    CJ   Jurisdiction terminated to order spousal or partner support to   D      petitioner     D     respondent
                     (3)    CJ
                            As set forth in the attached Spousaf, Partner, or Family Support Order Attachment (form FL-343).
                     (4)    D
                            As set forth in the attached settlement agreement, stipulation for judgment, or other written agreement.
                     (5) CJ Other (specify):

        m. CJ Property division is ordered as set forth in the attached
              (1)           CJ
                          Setllement agreement, stipulation for judgment, or other written agreement.
                    (2) CJ Property Order Attachment to Judgment (form FL-345).
                    (3)     D
                           Other (specify):


      n.CJ Attorney fees and costs are ordered as set forth in the attached
           ( 1)             D
                       Settlement agreement, stipulation for judgment, or other written agreement.
           (2) CJ Attorney Fees and Costs Order (form FL-346).
           (3)              0
                      Other (specify):


      o.   D        Other (specify):

 Each attachment to this judgment is incorporated into this judgment, a
 provisions. Jurisdiction is reserved to make other orders necessary t


Date:
                  Sfp 1 9 201(1'
5. Number of pages attached:                0
                                                                       NOTICE
Dissolution or legal separation may automatically cancel the rights of a spouse or domestic partner under the other spouse's or
domestic partner's will, trust, retirement plan, power of attorney, pay-on-death bank account, transfer-on-death vehicle registration,
survivorship rights to any property owned in joint tenancy, and any other similar property interest. ll does not automatically cancel the
rights of a spouse or domestic partner as beneficiary of the other spouse's or domestic partner's life insurance policy. You should
review these matters, as well as any credit cards, other credit accounts, insurance policies, retirement plans, and credit reports, to
determine whether they should be changed or whether you should take any other actions.
A debt or obligation may be assigned to one party as part of the dissolution of property and debts, but if that party does not pay the
debt or obligation, the creditor may be able to collect from the other party.
An earnings assignment may be issued without additional proof if child, family, partner, or spousal support is ordered.
Any party required to pay support must pay interest on overdue amounts at the "legal rate,• which is currently 10 percent.

FL-180 (Rev July 1. 2012)                                                                                                                  Page2of2
                                                                    JUDGMENT
                                                                    (Family law)
